DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 17 December 2019.
Claims 26-46 are currently pending and being examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,556,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent read on the claims of the present application.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,556,396. Although the claims at issue the claim limitations of the patent read on the claims of the present application.
Claim 43 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,556,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent read on the claims of the present application.

Claim Objections
Claim 45 is objected to because of the following informalities:  
Claim 45 line 5 recites “asesmbly" should read “assembly”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
Claim 36 lines 13-15 recites “wrapping a third portion of the blank including at least the reinforcement panel about the mandrel to overlay the first end panel against the first side of the mandrel using the second presser arm”. Referring to Fig. 10, the reinforcement panel 16 does not overlay the first end panel 28 and the first end panel 28 is not on the first side 1316 of mandrel 1312. The first end panel is actually located on the second side face 1324 of the mandrel 1312. Thus, based on applicant’s disclosure, there is no way for the first end panel to be overlaid against the first side of the mandrel and it is not clear how this may be accomplished. Therefore, the limitation of claim 36 lines 13-15 are not enabled by the specification. 
Claims 37-42 are rejected as depending from Claim 36.
Claim 43 lines 13-15 recites “wrapping at least the reinforcement panel about the mandrel to overlay the second end panel to overlay the first end panel against the first side of the mandrel using the second presser arm”. Referring to Fig. 10, the reinforcement panel 16 does not overlay the first end panel 28 and the first end panel 28 is not on the first side 1316 of mandrel 1312. The first end panel is actually located on the second side face 1324 of the mandrel 1312. Thus, based on applicant’s disclosure, there is no way for the first end panel to be overlaid against the first side of the mandrel and it is not clear how this may be accomplished Therefore, the limitation of claim 36 lines 13-15 are not enabled by the specification.
Claims 44-46 are rejected as depending from Claim 43.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 36, lines 13-15 recites “wrapping a third portion of the blank including at least the reinforcement panel about the mandrel to overlay the first end panel against the first side of the mandrel using the second presser arm”. This limitation is not enabled by the specification because the first end panel 28 is not on the first side 1316 nor overlays the reinforcement panel 16, therefore is indefinite. Examiner will interpret as “wrapping a third portion of the blank including at least the reinforcement panel about the mandrel to overlay the second end panel against the first side of the mandrel using the second presser arm” because this is what is shown in Fig. 10 and in the specification.
In regards to Claims 37-42, are rejected as depending from Claim 36.
In regards to Claim 38, line 2 recites “the glue panel folder assembly”, which lacks antecedent basis. Examiner will interpret as “a glue panel folder assembly”. 
In regards to Claim 43, lines 13-15 recites “wrapping at least the reinforcement panel about the mandrel to overlay the second end panel to overlay the first end panel 
In regards to Claims 44-46, are rejected as depending from Claim 43.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27, 32, 36, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacques (US 5,147,271).

In regards to Claim 26, Bacques teaches a machine (Fig. 14) for forming a container (Fig. 2) from a blank (F1), wherein the blank includes a reinforcement panel (8), a first side panel (7), a first end panel (5), a second side panel (3), a second end panel (1), and a glue panel (16) connected in series along a plurality of parallel fold lines (see Fig. 1; 17, 9, 12, 14, 15), said machine comprising:
(23) coupled to a frame (50), said mandrel having a first side (31), an opposite second side (27), and an external shape complementary to an internal shape of at least a portion of the container (Fig. 7; col. 5 l. 63);
a first presser arm (61) associated with the frame (50), said first presser arm positionable generally proximate said first side (31) of said mandrel (23), said first presser arm (61) configured to press a first portion of the blank (F1) including at least the second end panel (1) against said first side of said mandrel (col. 7 l. 54-55; see Figs. 8 & 10);
a folding arm (60) associated with the frame (50), said folding arm (60) positionable at least generally proximate said second side (27) of said mandrel (23), said folding arm (60) configured to wrap a second portion of the blank (F1) including at least the first end panel (5) and the first side panel (3) about said mandrel (col. 7 l. 48-54; see Figs. 8 & 10); and
a second presser arm (68) associated with the frame (50), said second presser arm (68) disposed generally proximate said first presser arm (61), said second presser arm (68) configured to press a third portion of the blank including at least the reinforcement panel against said first side of said mandrel (col. 7 l. 57-59; see Figs. 8 & 10) to overlay the second end panel for coupling the reinforcement panel (8) to the second end panel (1; the edges of 8 and 1 overlay each other at line 17; see Fig. 1) to form the container from the blank.


    PNG
    media_image1.png
    659
    879
    media_image1.png
    Greyscale
In regards to Claim 27, Bacques teaches the machine in accordance with Claim 26, further comprising:
a first lift mechanism (annotated Fig. 10) coupled to said first presser arm (61 via body 58) and associated with the frame (50); 
a second lift mechanism (59) coupled to said folding arm (60 via body 58) and associated with the frame (50) ; and
a suspension mechanism (64) coupled to said second presser arm (68) and associated with the frame (50).

In regards to Claim 32, Bacques teaches the machine in accordance with Claim 26, further comprising:
a reinforcement panel presser assembly (69) associated with the frame (50), said reinforcement panel presser assembly (69) configured to press the reinforcement panel (8) and the second end panel (1) together against said first side of said mandrel (23) to couple (at line 17, 8 and 1 are coupled together) the reinforcement panel (8) and the second end panel (1) together (col. 7 l. 54-59).

In regards to Claim 36, Bacques teaches a method for forming a container (Fig. 2) from a blank (F1) using a machine (Fig. 14), wherein the blank includes a reinforcement panel (8), a first side panel (7), a first end panel (5), a second side panel (3), a second end panel (1), and a glue panel (16) connected in series along a plurality of parallel fold lines (see Fig. 1; 17, 9, 12, 14, 15), and where the machine includes a mandrel (23), a first presser arm (61) positionable generally proximate a first side (31) of the mandrel (23), a folding arm (60) positionable at least generally proximate a second side (27) of the mandrel (23) opposite the first side (see Fig. 5), and a second presser arm (68) disposed generally proximate the first presser arm (61), said method comprising:
positioning the blank (F1) under (Fig. 6) the mandrel (23);
pressing a first portion of the blank (F1) including at least the second end panel (1) against the first side (31) of the mandrel (23) using the first presser arm (61; col. 7 l. 54-55; see Figs. 8 & 10);
wrapping a second portion of the blank (F1) including at least the first end panel (5) and the first side panel (3) about the mandrel (23) using the folding arm (60; col. 7 l. 48-54; see Figs. 8 & 10);
wrapping a third portion of the blank (F1) including at least the reinforcement panel (8) about the mandrel (23) to overlay the second end panel against the first side of the mandrel (col. 7 l. 57-59; see Figs. 8 & 11) using the second presser arm (68), for coupling the reinforcement panel (8) to the second end panel (1) to form the container from the blank (the edges of 8 and 1 are coupled together at line 17; see Fig. 1); and
ejecting the container (col. 7 l. 6) from the mandrel after the first portion, the second portion, and the third portion of the blank are wrapped about the mandrel (col. 7 l. 48-59).

In regards to Claim 39, Bacques teaches the method in accordance with Claim 36, further comprising pressing the reinforcement panel (8) and the second end panel (1) together against the first side (31) of the mandrel (23) to couple the reinforcement panel (8) and the second end panel (1) together (8 and 1 are coupled together at line 17; see Fig. 1) using a reinforcement panel presser assembly (69).

In regards to Claim 40, Bacques teaches the method in accordance with Claim 39, wherein said pressing the reinforcement panel (8) and the second end panel (1) together against the first side (31) of the mandrel (23) further comprises holding the reinforcement panel and the second end panel together against the first side of the mandrel for a predetermined time period (col. 7 l. 6) such that the reinforcement panel and the second end panel are bonded together (col. 7 l. 58).

Claims 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couture (US 8,342,335).

In regards to Claim 43, Couture teaches a container (shipper display 410; Fig. 25) formed from a blank (blank 210; Fig. 23).
Note all the limitations that follow are product-by-process limitations. MPEP §2113. The blank of Couture is the exact same as the instant application, therefore the blank is capable of being formed by the process limitations. 

In regards to Claim 44, Couture teaches the container in accordance with Claim 43. 
Note all the limitations that follow are product-by-process limitations. MPEP §2113. The blank of Couture is the exact same as the instant application, therefore the blank is capable of being formed by the process limitations. 

In regards to Claim 45, Couture teaches the container in accordance with Claim 43, wherein the container (410; Fig. 25) comprises a shelf-ready shipper display container with a removable shipping cover (hood portion 414; Fig. 26), the removable shipping cover includes a portion of the second end panel above a cut line (P1; Fig. 24) in the second end panel, a glue area (242) is defined on the portion of the second end panel (236) above the cut line. 
Note all the limitations that follow are product-by-process limitations. MPEP §2113. The blank of Couture is the exact same as the instant application, therefore the blank is capable of being formed by the process limitations.

In regards to Claim 46, Couture teaches the container in accordance with Claim 43.
Note all the limitations that follow are product-by-process limitations. MPEP §2113. The blank of Couture is the exact same as the instant application, therefore the blank is capable of being formed by the process limitations


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bacques (US 5,147,271).

In regards to Claim 28, Bacques teaches the machine in accordance with Claim 26, wherein said first presser arm (61) is operatively coupled to a first mechanism (arm 61 is moved by a mechanism; col. 7 l. 34-37), said folding arm (60) is operatively coupled to a second mechanism (63; col. 7 l. 34-37), and said second presser arm (68) is operatively coupled to a third mechanism (presser; col. 7 l. 38-43), said machine further comprising a control system (“carried out automatically” col. 7 l. 15-16) in communication with said first mechanism (61), said second mechanism (60), and said third mechanism (69), said control system (col. 7 l. 15-16) is configured to transmit a signal to each of said first, second, and third servomechanisms to independently control movement of said first presser arm, said folding arm, and said second presser arm to wrap at least the first, second, and third portions of the blank about said mandrel to form the container (col. 7 l. 48-59).
Bacques does not expressly disclose servomechanisms to actuate pressing and folding arms. 

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by using servomechanisms as known equivalents that are used for the same purpose within the art. (MPEP §2144.06(l)).
Bacques does not expressly disclose a control system sending signals to pressing and folding arms. 
Examiner takes official notice that it is old and well-known in the art that an automatic system uses a control system to send signals to pressing and folding arms. 
Therefore, it would have been obvious to on having ordinary skill in the art before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by using a control system to carry out an automatic process. (MPEP §2144.04(III)).

In regards to Claim 29, Bacques teaches the machine in accordance with Claim 28, further comprising:
a first lift mechanism (annotated Fig. 10 in claim 27) coupled to said first presser arm (61) and associated with the frame (50);
a second lift mechanism (59) coupled to said folding arm (60) and associated with the frame (50); and
a suspension mechanism (64) coupled to said second presser arm (68) and associated with the frame (50), wherein said first lift mechanism (annotated Fig. 10 in claim 27) is operatively coupled to a fourth mechanism (61), said second lift mechanism (58) is operatively coupled to a fifth mechanism (59), and said suspension mechanism (64) is operatively coupled to a sixth mechanism (64), wherein said control system is in communication with said fourth servomechanism, said fifth servomechanism, and said sixth servomechanism (“carried out automatically” col. 7 l. 15), said control system is further configured to transmit a signal to each of said fourth, fifth, and sixth servomechanisms to independently control movement of said first lift mechanism, said second lift mechanism, and said suspension mechanism (col. 7 l. 15) to wrap at least the first, second, and third portions of the blank about said mandrel to form the container (col. 7 l. 48-59).
Bacques does not expressly disclose servomechanisms to actuate pressing and folding arms. 
Examiner takes official notice that it is old and well-known in the art for servomechanisms to be used for actuating a pressing and folding arm.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by using servomechanisms as known equivalents that are used for the same purpose within the art. (MPEP §2144.06(l)).
Bacques does not expressly disclose a control system sending signals to pressing and folding arms. 
Examiner takes official notice that it is old and well-known in the art that an automatic system uses a control system to send signals to pressing and folding arms. 


In regards to Claim 33, Bacques teaches the machine in accordance with Claim 32, wherein said reinforcement panel presser assembly (69) is operatively coupled to an eighth mechanism (69), said machine further comprising a control system (col. 7 l. 15-16) in communication with said eighth mechanism (69), said control system (col. 7 l. 15-16) is configured to transmit a signal to said eighth mechanism (69) to hold the reinforcement panel (8) and the second end panel (1) together against said first side of said mandrel (23) for a predetermined time period (col. 7 l. 6) such that the reinforcement panel (8) and the second end panel (1) are bonded together (col. 7 l. 58).
Bacques does not expressly disclose servomechanisms to actuate pressing and folding arms. 
Examiner takes official notice that it is old and well-known in the art for servomechanisms to be used for actuating a pressing and folding arm.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by using servomechanisms as known equivalents that are used for the same purpose within the art. (MPEP §2144.06(l)).
Bacques does not expressly disclose a control system sending signals to pressing and folding arms. 

Therefore, it would have been obvious to on having ordinary skill in the art before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by using a control system to carry out an automatic process. (MPEP §2144.04(III)).

Claims 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bacques (US 5,147,271) in view of Couture (US 8,342,335).

In regards to Claim 34, Bacques teaches the machine in accordance with Claim 32, wherein the blank (F1), a glue area (16) is defined on the portion of the second end panel (1), said reinforcement panel presser assembly (69) is configured to press the reinforcement panel (8) and the portion of the second end panel (1) against said first side (31) of said mandrel (23) to couple the reinforcement panel (8) and the second end panel (1) together (col. 7 l. 58).
Bacques does not expressly teach the blank is configured to form a shelf-ready shipper display container with a removable shipping cover, the removable shipping cover includes a portion of the second end panel above a cut line in the second end panel.
However, Couture teaches the blank (blank 210; Fig. 23) is configured to form a shelf-ready shipper display container (shipper display 410; Fig. 25) with a removable shipping cover (hood portion 414; Fig. 26), the removable shipping cover includes a (P1; Fig. 24) in the second end panel (236).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by folding the blank, as taught by Couture, as an equivalent blank that can be folded by the machine of Bacques. Bacques is capable of folding various types of blanks to form various containers as showing in Figs. 17-58. (Bacques col. 2 l. 27-30).

In regards to Claim 41, Bacques teaches the method in accordance with Claim 39, wherein the container (Fig. 2), a glue area (16) is defined on the portion of the second end panel (1), said pressing the reinforcement panel (8) and the second end panel (1) together comprises pressing the reinforcement panel (8) and the portion of the second end panel (1) together against the first side (31) of the mandrel (23) to couple the reinforcement panel and the second end panel together (col. 7 l. 58).
Bacques does not expressly teach the container comprises a shelf-ready shipper display container with a removable shipping cover, the removable shipping cover includes a portion of the second end panel above a cut line in the second end panel.
However, Couture teaches the container (shipper display 410; Fig. 25) comprises a shelf-ready shipper display container (410) with a removable shipping cover (414; Fig. 26), the removable shipping cover includes a portion of the second end panel above a cut line (P1; Fig. 24) in the second end panel (236).
.

Allowable Subject Matter
Claims 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35, 37-38, and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731